Citation Nr: 1419424	
Decision Date: 05/01/14    Archive Date: 05/16/14

DOCKET NO.  09-09 703	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD) prior to February 3, 2012, and in excess of 50 percent thereafter.

2.  Entitlement to an initial compensable rating for residuals of a hernia prior to June 24, 2008.

3.  Entitlement to a rating in excess of 10 percent for residuals of a hernia from August 1, 2008.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

Arif Syed, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to January 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia, which granted service connection for PTSD and assigned a 30 percent disability rating effective March 6, 2008.  The RO also granted service connection for residuals of a hernia and assigned a 0 percent (noncompensable) rating effective February 12, 2008.

In an October 2008 rating decision, the RO granted a temporary total disability for convalescence for hernia repair surgery under 38 C.F.R. § 4.30 from June 24, 2008 to July 31, 2008.  A 10 percent rating was assigned thereafter.  Therefore, the Board has organized the issues on appeal accordingly.

A Travel Board hearing was held in November 2010 with the Veteran in Huntington, West Virginia, before the undersigned Acting Veterans Law Judge (AVLJ), who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the determination in this case.  A transcript of the hearing testimony is in the claims file.

In October 2011, the Board issued a decision that in part, granted the Veteran entitlement to a 10 percent disability rating for his residuals of hernia prior to June 24, 2008.  Pursuant to a settlement agreement in the case of National Org. of Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 725 F. 3d 1312 (Fed. Cir. 2013), the Board's October 2011 decision awarding the Veteran a 10 percent disability rating for his residuals of hernia prior to June 24, 2008 was identified as having been potentially affected by an invalidated rule relating to the duties of the AVLJ that conducted the November 2010 hearing.  In order to remedy any such potential error, the Board sent the Veteran a letter notifying him of an opportunity to receive a new hearing and/or a new decision from the Board.  Subsequently, the Veteran requested only to have the prior decision vacated and a new one issued in its place.  This decision satisfies that request.   

Additionally, in the October 2011 decision awarding the Veteran a 10 percent disability rating for his residuals of hernia prior to June 24, 2008, the Board also remanded the Veteran's claims of entitlement to a disability rating in excess of 10 percent for residuals of hernia from August 1, 2008 and entitlement to an initial disability rating in excess of 30 percent for PTSD.  In a subsequent August 2012 rating decision, the Appeals Management Center (AMC) awarded the Veteran a 50 percent disability rating for his PTSD effective February 3, 2012.  However, as the increase did not constitute a full grant of the benefits sought, the Veteran's claim for a higher initial evaluation remains in appellate status.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993).  Moreover, in an August 2012 supplemental statement of the case (SSOC), the AMC continued the denial of the Veteran's claim of entitlement to an initial disability rating in excess of 30 percent for PTSD prior to February 3, 2012 and denied the Veteran a disability rating in excess of 50 percent for the PTSD from February 3, 2012.  The AMC also continued the denial of the Veteran's claim of entitlement to a disability rating in excess of 10 percent for residuals of hernia from August 1, 2008.  Accordingly, the Veteran's VA claims folder has been returned to the Board for further appellate proceedings.

The Board has reviewed the Veteran's claims folder as well as the record maintained in the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.




REMAND

The Board observes that the evidence of record indicates that the Veteran is in receipt of Social Security Administration (SSA) disability benefits.  See the February 2012 VA psychiatric examination report.  There is no indication in the record that any attempts have been made to obtain these records and, indeed, a complete copy of his SSA records does not appear to be associated with the claims folder.  
 
The VCAA describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  Additionally, the U.S. Court of Appeals for Veterans Claims has held that, where VA has notice that the veteran is receiving disability benefits from the SSA, and that records from that agency may be relevant, VA has a duty to acquire a copy of the decision granting Social Security disability benefits, and the supporting medical documents on which the decision was based.  See Hayes v. Brown, 9 Vet. App. 67 (1996).  Furthermore, the VCAA emphasizes the need for VA to obtain records from other Government agencies.  See 38 U.S.C.A. § 5103A (b)(3), (c)(3) (West 2002).  Under the circumstances presented here, the RO should request the Veteran's SSA medical records.

The Board also notes that in readjudicating the Veteran's PTSD and residuals of hernia claims in the August 2012 SSOC, the AMC indicated a review of treatment records from the Beckley VA Medical Center in West Virginia dated from January 2008 to August 2012.  However, the Board observes that the most recent VA treatment records associated with the Veteran's claims folder are dated October 2009.

The procurement of such pertinent VA medical reports is required.  Where VA has constructive and actual knowledge of the availability of pertinent reports in the possession of the VA, an attempt to obtain those reports must be made.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that documents which were not actually before the adjudicators but had been generated by VA employees or submitted to VA by claimant were, "in contemplation of law, before the Secretary and the Board and should be included in the record").  In light of the foregoing, the Board finds that an attempt should be made to identify and associate these records with the Veteran's claims folder.

Accordingly, the case is REMANDED for the following action:

1. Take appropriate steps to contact the Veteran and 
obtain the names and addresses of all medical care providers who treated him for the claims remanded herein.  After obtaining proper authorization, obtain any relevant records from these providers that are not already of record in order to ensure that complete records from these facilities are of record.  

If, after making reasonable efforts to obtain named records, the records are unavailable, notify the Veteran and (a) identify the specific records that VA is unable to obtain; (b) briefly explain the efforts that were made to obtain those records; and (c) describe any further action to be taken by VA with respect to the claims.  The Veteran must then be given an opportunity to respond.  

2. Associate all VA treatment records for the Veteran from the Beckley VA Medical Center dated after October 2009 with the claims folder.  All requests and responses, positive and negative, should be associated with the claims folder.

3. Request the SSA to provide copies of any records pertaining to the Veteran's application for SSA disability benefits, to include any medical records obtained in connection with the application.  Any materials obtained should be associated with the Veteran's VA claims folder.
4. Review the claims folder to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claims on appeal.  If the benefits sought remain denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative with the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.   

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
N. L. Rippel
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



